DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Independent claims 1, 12, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 12, 18 and 21  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including “receiving by a media client a media stream, and receiving by the media client, as in-band metadata with the media stream, an identifier of the media stream; processing by the media client the media stream for presentation; and while processing by the media client the media stream for presentation, transmitting by the media client to a server, in out-of-band signaling, the identifier of the media stream received by the media client as in-band metadata with the media stream, to enable the server to obtain, based on a lookup keyed to the identifier, reference fingerprints representing the media stream without a need for the server to search for reference fingerprints that match query fingerprints representing the media stream being processed by the media client, wherein obtaining the reference fingerprints based on the lookup keyed to the identifier comprises referring to predefined reference data that associates various identifiers with respective reference fingerprints, to determine, based on the reference data, the reference fingerprints with which the identifier is associated.” (Supported in specification: paragraphs 0031-0034, 0061-0063, 0076, and 0081.).
The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in the independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.

The dependent claims 2-11, 13-17, and 20 are allowed because they further limit independent Claims 1, 12, 18 and 21.

Conclusion
Independent Claims 1, 12, 18 and 21, and the dependent Claims 2-11, 13-17, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADIL OCAK/
Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426